JONES, Retired Justice.
The trial court’s finding of coterminous ownership, as between the parties, is supported by competent evidence,1 and its resolution of the “disputed boundary line” issue is governed by the ore tenus rule.2 Therefore, we affirm the trial court’s judgment establishing the true boundary line between the parties’ properties.
AFFIRMED.
MADDOX, SHORES, HOUSTON, STEAGALL, KENNEDY and INGRAM, JJ., concur.

. Lybrand v. Town of Pell City, 260 Ala. 534, 71 So.2d 797 (1954). See, also, Dees v. Pennington, 561 So.2d 1065 (Ala.1990).


. Welch v. Lambert, 611 So.2d 342 (Ala. 1992).